Citation Nr: 0734213	
Decision Date: 10/31/07    Archive Date: 11/07/07

DOCKET NO.  05-16 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a higher initial disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling.

2.  Entitlement to a higher initial disability rating for 
radiculopathy of the right lower extremity, currently 
evaluated as 10 percent disabling.

3.  Entitlement to a higher initial disability rating for 
radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to January 
1946.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by no more than 50 degrees of limitation 
of forward flexion with associated pain.

2.  There is no objective evidence that the veteran's 
service-connected back disability causes incapacitating 
episodes (a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician) 
having a total duration of at least 4 weeks, but less than 6 
weeks during the past 12 months.  

3.  The veteran's right and left lower extremities have been 
manifested by no more than mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
20 percent for the service-connected degenerative disc 
disease of the lumbar spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp 2006); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Codes (DC) 5003, 5237, 5242, 5243 (2007). 

2.  The criteria for the assignment of a rating in excess of 
10 percent for the right lower extremity and 10 percent for 
the left lower extremity have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (DC) 8520 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.     
    
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  
 
The veteran filed his claim in February 2004, after the 
regulations pertaining to evaluating disabilities of the 
spine were revised, effective September 23, 2002 and again 
effective September 26, 2003.  See 67 Fed. Reg. 54,345-49 
(Aug. 22, 2002); 67 Fed. Reg. 51,454-58 (Aug. 27, 2003).  
Therefore, the Board will analyze the claim under the revised 
criteria.   

In March 2004, the veteran underwent a VA examination where 
he complained of bilateral thigh numbness and pain when 
walking.  He did not complain of back pain or pain radiating 
into his feet.  Forward flexion was noted as 30 degrees.  The 
examiner noted that he was unable to perform a full range of 
motion testing due to the veteran's frailty and unsteadiness.  
He had 4+/5 strength in his bilateral quads and hamstrings 
and 5/5 strength distally in the lower extremities.  The 
examiner stated that the veteran's increasing symptoms were 
consistent with neurogenic claudication from spinal stenosis 
which he added may be related to osteopenia secondary to his 
renal failure.  The radiology report noted degenerative disc 
disease of the lumbar spine.  There was no evidence of 
spondylolysis or spondylolisthesis.

During the November 2005 VA examination, the veteran 
complained of constant radiating pain into both lower 
extremities.  He also complained of weakness and numbness in 
both lower extremities.  The veteran noted that he has had 
six incapacitating episodes over the past twelve months, 
lasting one to two weeks, during which he cannot move nor get 
out of bed.  Forward flexion was noted at 60 degrees, with 
pain.  Backwards extension was noted at 20 degrees, and 
bilateral lateral rotation was noted as 20 degrees.  There 
was no change in range of motion due to repetitive motion.  
Range of motion was noted as slightly painful at the end of 
the movements.  Joint function was noted as severely impaired 
during flare-ups.  Neurological motor strength was 5/5 in the 
lower extremities, but the examiner noted a decreased 
sensation over both thighs.  The examiner diagnosed the 
veteran with degenerative disc disease of the lumbar spine 
with radiculopathy.

In November 2006, the veteran underwent an additional VA 
Spine Examination.  The examiner noted that the veteran had a 
lumbar laminectomy in the 1990's.  There was no history of 
bowel or bladder problems.  The veteran did complain of 
numbness, fatigue, decreased motion, stiffness, weakness, 
spasms, pain, and paresthesias.  The veteran described the 
pain as constant, burning, throbbing, and radiating into both 
lower extremities.  He also noted flare-ups which occur every 
one to two months lasting from one to two weeks where he 
experiences severe limitation of movement and has to lay in 
bed.  

Evaluation of the muscles of the spine showed no spasms, 
atrophy, or guarding.  There was pain with motion, 
tenderness, and weakness.  There was no abnormal spinal 
curvatures.  The sensory exam noted 2/2 pinprick and light 
touch for both lower extremities.  There was no abnormal 
sensation noted.  Reflex exam was noted as 1+ for right and 
left knee jerks.  There was no ankylosis.  Flexion was noted 
as zero to 50 degrees with pain beginning at 40 degrees.  
Extension was noted as zero to 15 degrees with pain beginning 
at 10 degrees.  Bilateral lateral flexion and rotation was 
noted as zero to 10 degrees with pain beginning at zero 
degrees.  There was pain after repetitive testing but no 
additional loss of motion.  The veteran had a positive 
Lasegue's sign.  The corresponding radiology report noted 
degenerative disc disease of the lumbar spine.  See also 
Radiology Report (Mar. 2007).  

The criteria for evaluating a lumbar spine disability 
provides for a 20 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or if 
there is muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine of 30 degrees or less or for favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, and a 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a, DC 5237, 5242. 

After applying the law to the existing facts in this case, 
the Board finds that the objective medical findings do not 
show that the veteran's degenerative disc disease of the 
lumbar spine is manifested by forward flexion of the 
thoracolumbar spine limited to 30 degrees or less.  Although 
forward flexion was noted at 30 degrees on the March 2004 
examination, this finding was due to the veteran's 
unsteadiness.  Examinations in 2005 and 2006 noted no less 
than 50 degrees of forward flexion.  The Board finds that the 
subsequent examinations represent a more accurate reflection 
of the veteran's limitation of forward flexion, as this 
represents the impairment caused by the service-connected 
back disability and not to any frailty/unsteadiness.  
Furthermore, there is no evidence of ankylosis.  Therefore, 
the criteria for a higher rating are not met. 

DC 5237 is for application with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  This implies that the factors for consideration 
under the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
are now contemplated in the rating assigned under the general 
rating formula.  Even if DeLuca factors are not contemplated 
in the current evaluation criteria, there is no credible 
objective evidence to demonstrate that pain on use or during 
flare-ups results in additional functional limitation to the 
extent that the veteran's lumbar spine was limited to the 
degree required for a higher rating under the revised DC 
5237.  In other words there is no objective evidence that 
pain results in flexion to 30 degrees or less or that it 
results in any ankylosis.  The VA examiner has stated that 
there was no additional loss of motion on repeated use.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Moreover, painful motion was taken into account on 
the range of motion studies, particularly during the most 
recent VA examinations.

Intervertebral disc syndrome (IVDS) (preoperatively or 
postoperatively) is evaluated on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent rating.  A 40 percent rating 
requires incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 
months.  38 C.F.R. § 4.71a, DC 5243.
    
Note 1 states that an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Although the veteran noted that he 
experienced incapacitating episodes during which he could not 
get out of bed, there is no evidence of record noting that 
the veteran has been prescribed bed rest by a physician.  
Thus, insofar as evaluating the veteran according to 
incapacitating episodes, he does not meet the criteria for an 
increased rating under the revised DC 5243.

As indicated above, the veteran's chronic orthopedic 
manifestations have been rated as 20 percent disabling.  The 
veteran's chronic neurologic manifestations of IVDS have been 
manifested by lay reports of bilateral lower extremity pain, 
numbness, and weakness.  The medical evidence of record 
demonstrates that the veteran suffers from radiculopathy of 
both lower extremities due to his lumbar spine disability.  
There are no additional neurological deficits reported or 
identified.  The veteran has been assigned 10 percent 
evaluations under DC 8520 for each lower extremity.

DC 8520, regarding the sciatic nerve, provides for a 10 
percent rating for mild incomplete paralysis.  A 20 percent 
rating is warranted for moderate incomplete paralysis.  The 
evidence of record does not demonstrate radiculopathy of a 
moderate degree to warrant a higher rating.  VA examination 
in 2005 and 2006 revealed subjective findings of decreased 
sensation over his lateral thighs, and radiating pain and 
numbness.  Physical examination revealed that neurological 
motor strength was 5/5 in his lower extremities, and that he 
had normal pinprick testing.  There is no objective evidence 
of moderate incomplete paralysis of either the right or left 
lower extremity.  Thus, a rating in excess of 10 percent for 
each extremity is not warranted.

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" since 
service connection was made effective (i.e., different 
percentage ratings for different periods of time).  Fenderson 
v. West, 12 Vet.App. 119 (1999).  However, there appears to 
be no identifiable period of time since the effective date of 
service connection during which the veteran's service-
connected back and service-connected radiculopathy of the 
right and left lower extremities were more than the current 
ratings assigned.  Thus "staged ratings" are inapplicable to 
this case. 

In conclusion, there is no basis for higher evaluations for 
the veteran's degenerative disc disease of the lumbar spine 
disability or its neurological manifestations (radiculopathy 
of the right and left lower extremities).  The Board notes 
that in reaching these conclusions, the benefit of the doubt 
doctrine has been applied where appropriate.  See 38 U.S.C.A. 
§ 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Mar. 2004, Dec. 2004).  In a May 2006 letter, 
the veteran was also advised of the type of evidence to 
assign a disability ratings and an effective date as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Although the initial AOJ decision was made prior to the 
veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The veteran has been 
afforded four VA examinations.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a higher initial disability rating for 
degenerative disc disease of the lumbar spine, currently 
evaluated as 20 percent disabling, is denied.

Entitlement to a higher initial disability rating for 
radiculopathy of the right lower extremity, currently 
evaluated as 10 percent disabling, is denied.

Entitlement to a higher initial disability rating for 
radiculopathy of the left lower extremity, currently 
evaluated as 10 percent disabling, is denied.



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


